DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
Claim Objections

Claim 1 objected to because of the following informalities:  
-- memory(16) -- should be -- memory-- in claim 1 line 14.  
Delete the dash notations (-) from the claim. 
Appropriate correction is required.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2, 4 and 6" have all been used to designate the same part in the 

Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (Specification: page 6 line 3).  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following term lacks antecedent basis:
-- the loading -- in claim 1 line 11.
-- the data -- in claim 1 line 12.
-- the actual emission-- in claim 1 line 8.
-- the anticipation -- in claim 1 line 6.
--the planning -- in claim 1 line 9.
-- the implementation -- in claim 1 line 11.
-- the restitution -- in claim 1 line 13.
-- the triggering -- in claim 3 line 1, claim 4 line 2, claim 6 lines 2.
-- the emitted request -- in claim 5 line 2.

The following claim language is not clearly understood:
Claim 1 recites “a transaction” between said core and the common resource. It is unclear what constitutes the transaction (i.e. is this I/O operation or data manipulation, data access/read/write). 
Claim 1 recites “anticipation of request” and later recites “future time window”. It is unclear what determines the “future time window” (i.e. is it determined by the anticipation of the request or the transaction).
Claim 8 recites “each associated with a predefined anticipated request”. It is unclear “each” is referring to the predefined characteristics sequence of requests or the anticipated request.
Claim 8 recites “determining…by comparing”. It is unclear if the determination is made on by comparing or by comparing and if the sequence is matching with the predefined characteristics sequences of the requests.
Claims 9 a computer with controller with limitations similar to those of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims 2-8 are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US Pub. No. 2013/0013834 A1, hereafter Yamashita) in view of Chung et al. (US Pub. No. 2013/0013864 A1, hereafter Chung) and further in view of Durrieu et al. (NPL: Durrieu et al, Predictable Flight Management System Implementation on a Multicore Processor, Conference: Embedded Real Time Software and Systems (ERTS 2014), Feb 2014, hereafter Durrieu).
Durrieu was cited in the IDS filed on 06/24/2019.

Highlighted/grayed out elements of the claims are missing from the cited prior art.

As per claim 1, Yamashita teaches the invention substantially as claimed including a control method for a multi-core processor ([0037] multi-core processor system 100) comprising several physically separate cores (fig 2 CPUs 101) sharing at least one common material resource (fig 2 shared memory 203) according to a sharing policy based on different time windows ([0039] control access to the shared memory by the CPUs [0063] ratio of access rights for given core to the shared memory [0050] time period corresponding to a process being executed by software assigned to core A, CPU#, estimated time period), each time window being attributed to at least one core for access to a common material resource ([0063] ratio of access rights for given core to the shared memory [0050] time period corresponding to a process being executed by software assigned to core A, CPU#, estimated time period), the control method comprising: 
- the anticipation of a request to be emitted by a software application run by a core and requiring a transaction between said core and the common resource, before the actual emission of this request by the software application; 
- the planning of the transaction in a future time window attributed to said core for access to the common resource ([0063] ratio of access rights for given core to the shared memory [0050] time period corresponding to a process being executed by software assigned to core A, CPU#, estimated time period );
- the implementation of the planned transaction in the time window and the loading of the data into a private cache memory of said core ([0039] arbiter circuit issues access permission to the CPU requesting to access the shared memory [0040] CPU, accesses the shared memory, when data is not stored in local cache memory); and 
- the restitution of the data to the software application from the private cache memory upon the actual emission of the request by the software application ([0040] CPU accesses the local cache memory and executes computing process, access the shared memory when the CPU needs the data that is not stored in the local cache memory [0052] process, executed, software assigned to core A).  

Yamashita doesn’t specifically teach - the anticipation of a request to be emitted by a software application run by a core and requiring a transaction between said core and the common resource, before the actual emission of this request by the software application; the planning of the transaction in a future time window, the loading of the data into a private cache memory of said core and restitution of the data from the private cache memory.
Chung, however, teaches the anticipation of a request to be emitted by a software application run by a core ([0022] predicted pattern of accesses to the memory for threads [0029] predicted pattern of memory accesses for each thread) and requiring a transaction between said core and the common resource ([0015] processor cores, instructions, different thread [0017] shard cache, directly satisfy access requests originated at ether of the processor cores [0020] access request, shared cache/memory), before the actual emission of this request by the software application ([0012] pattern, employed, assign, resources, shared cache [0031] adjust how resources of the memory hierarchy are assigned to each executing thread fig 5 516); 
the planning of the transaction in a future time window ([0012] pattern of predicted memory accesses by executing threads, pattern employed to assign resources at the shared cache), the loading of the data into a private cache memory of said core ([0034] provide the received information to one of the dedicated caches 105-106) and restitution of the data from the private cache memory ([0034] received information, dedicated caches, to respond to access request).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Yamashita with the teachings of Chung of assigning resources based on predicted pattern of memory access request and the request being satisfied by the data in the dedicated/shared cache or shared memory and providing the received data to the dedicated cache which is employed to respond to the access request to improve efficiency and allow the anticipation of a request to be emitted by a software application run by a core and requiring a transaction between said core and the common resource, before the actual emission of this request by the software application; the planning of the transaction in a time window, the loading of the data into a private cache memory of said core and restitution of the data from the private cache memory to the method of Yamashita as in the instant invention. The combination of analogous art (Yamashita [0002] Chung [0002] ) would have been obvious because applying the known method of assigned shared resource based on the predicted access pattern as taught by Chung to the method of Yamashita to yield predictable result of the anticipation of a request to be emitted by a software application before the actual emission of the request and planning/implementing access to the shared resource for the transaction with improved efficiency (Yamashita [0009] Chung [0004] ).
Yamashita and Chung, in combination, do not specifically teach transaction in future time window.
Durrieu, however, teaches transaction in future time window (fig 6 cores-time-tasks; Sec IV. A. execution model: each task executes during its dedicated time slot).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Yamashita and Chung with the teachings of Durrieu of assigning task to the cores in the dedicated time slots for execution to improve efficiency and allow transaction in future time window to the method of Yamashita and Chung as in the instant invention. The combination of analogous art (Yamashita [0002] Chung [0002] Durrieu- I. introduction) would have been obvious because applying the known method of assigned shared resource based on the predicted access pattern as taught by Chung to the method of Yamashita to yield predictable result of the anticipation of a request to be emitted by a software application before the actual emission of the request and planning/implementing access to the shared resource for the transaction with improved efficiency (Yamashita [0009] Chung [0004] Durrieu -abstract).

As per claim 2, Durrieu teaches the core continues the execution of the software application from the private cache memory (page 6 col 2 last paragraph: execution phase is restricted to only use the local private memory) between the planning of the transaction and the implementation of the transaction (page 6 col 2 last paragraph: task, three, successive phases: acquisition, execution, and restitution).  

As per claim 3, Yamashita teaches the triggering of the anticipation and planning steps upon the emission of a system call by the software application ([0048] scheduler, acquire the profile data [0063] ratio of access rights for given core to the shared memory [0050] time period corresponding to a process being executed by software assigned to core A, CPU#, estimated time period [0052]).
Chung teaches remaining claim elements of triggering of the anticipation steps upon the emission of a system call by the software application ([0012] memory access pattern, pattern of predicted memory access by executing thread [0022] monitor access requests provided to the shared cache).


As per claim 4, Yamashita teaches the triggering of the anticipation and planning steps ([0048] scheduler, acquire the profile data [0063] ratio of access rights for given core to the shared memory [0050] time period corresponding to a process being executed by software assigned to core A, CPU#, estimated time period [0052] ) upon the triggering of a page fault caused by the emission of an emitted request ([0052] searching unit, searching the profile data table, corresponding to a process being executed by software assigned to a core) requiring a transaction between said core and the common resource to serve the emitted request ([0039] CPU requests to access the shared memory, another CPU is already access the shared memory) the anticipated request being separate from the emitted request ([0039]CCPU requests to access the shared memory, another CPU request already accessing the shared memory).  
Chung teaches remaining claim elements of triggering of the anticipation upon the triggering of a page fault caused by the emission of an emitted request ([0022] monitor access requests, predicted pattern of accesses to the memory [0033] receive access request, could not be satisfied at caches).

3AFDOCS/17918045.1Application No.: NEW APPLICATIONAttorney Docket No.: 034591.00047 As per claim 5, Chung teaches wherein the anticipated request is planned after the emitted request ([0022] monitor access request, predicted pattern of accesses, pattern of memory access that are predicted to occur).  

As per claim 6, Yamashita teaches the triggering of an exception caused by an emitted request by the software application ([0045] executes access to the shared memory, measure the access speeds [0046] executes notification of the access rights).

As per claim 7, Yamashita teaches wherein the anticipation and planning steps are carried out by a software access controller configured for the implementation of the sharing policy of the common resources ([0033] controller, control the reading/writing of data, claim 8 controller that controls rights to a memory shard by the first and second core ([0063] ratio of access rights for given core to the shared memory [0050] time period corresponding to a process being executed by software assigned to core A, CPU#, estimated time period).  
Chung teaches the anticipation steps ([0022] monitor access request, shared cache, requests, predicted pattern of access).


Claim 9 recites a computer (fig 1 multicore processor system) wherein at least one software access controller to perform control method (fig 1 controller 105 fig 2 scheduler 214 CPU 101 arbiter 204) of claim 1. Therefore, it is rejected for the same rational.



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Chung and further in view of Durrieu and further in view of Steffens et al. (US Pub. No. 2012/0060169 A1, hereafter Steffens).

As per claim 8, Chung teaches the anticipated request  ([0012] predicted memory accesses) is determined by detecting a sequence of preceding requests having required a transaction ([0012] recording predicated accesses over time for a number of access request), and comparing the detected sequence of requests to predefined characteristic sequences of requests, each associated with a predefined anticipated request.  
Durrieu teaches remaining claim elements of anticipated request is determined by detecting a sequence of requests (fig 3 periodic task).

Yamashita, Chung and Durrieu, in combination, do not specifically teach a sequence of requests and comparing the detected sequence of requests to predefined characteristic sequences of requests, each associated with a predefined anticipated request.
Steffens, however, teaches a sequence of requests ([0072] FIFO buffers, storing, requests) and comparing the detected sequence of requests to predefined characteristic sequences of requests, each associated with a predefined anticipated request ([0009] requests, divided, at least two different categories, types, dependent on the required bandwidth, latency, data size, processing unit that generated the request, transaction rate).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Yamashita, Chung and Durrieu with the teachings of Steffens of dividing the sequence of task into different categories based on types/bandwidth, latency, size, transaction rate to improve efficiency and allow a sequence of requests and comparing the detected sequence of requests to predefined characteristic sequences of requests, each associated with a predefined anticipated request to the method of Yamashita, Chung and Durrieu as in the instant invention.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FUKUZAKI; Kiyokazu et al. (US 20130104137 A1) teaches multiprocessor system
Jayasena; Nuwan et al. (US 20180157589 A1) teaches proactive cache coherence
Nishihara; Kosuke (US 20100223431 A1) teaches memory access control system, memory access control method, and program thereof
Ono; Tarik et al. (US 20130246708 A1) teaches filtering pre-fetch requests to reduce pre-fetching overhead
Qureshi; Moinuddin Khalil Ahmed (US 20110191546 A1) teaches	memory access prediction

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195